Citation Nr: 0520402	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  04-00 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for hypertensive 
cardiovascular disease, currently evaluated as 30 percent 
disabling.

2.  Entitlement to a compensable evaluation for fungus 
infection of the feet.

3.  Entitlement to an increased evaluation for allergic 
rhinitis, currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable evaluation for sinusitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Waco, Texas, which denied increased ratings for hypertensive 
cardiovascular disease, fungus infection of the feet, and 
allergic rhinitis, and sinusitis.  By rating decision in 
January 2005, the RO granted a 10 percent evaluation for 
allergic rhinitis and sinusitis, effective September 17, 
2004.

By rating decision in January 1980 service connection was 
granted for allergic rhinitis and sinusitis; and a single 
noncompensable rating under 38 C.F.R. § 4.97, Diagnostic Code 
6501 (1979) (Chronic atrophic rhinitis).  After a review of 
the evidence, discussed more fully in the Factual Background 
and Analysis sections below, the Board is of the opinion that 
the allergic rhinitis and sinusitis disabilities warrant 
separate evaluations.  Accordingly, the issues have been 
rephrased to reflect that they are two separate service-
connected disabilities.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim for increased ratings for hypertensive 
cardiovascular disease, fungus infection of the feet, and 
allergic rhinitis and sinusitis; all reasonable development 
necessary for the disposition of the appeal of these claims 
has been completed.

2.  The veteran's service-connected hypertensive 
cardiovascular disease is manifested by a subjective 
complaint of occasional shortness of breath and objective 
evidence of a level of physical activity, expressed in 
metabolic equivalents (METs), of no less than 8 to 10; it is 
not productive of episodes of congestive heart failure or 
left ventricular dysfunction, the preponderance of the 
medical evidence is against a finding of cardiac hypertrophy 
or dilatation on electrocardiogram, echocardiogram or X-ray; 
and the veteran's hypertension is not manifested by diastolic 
pressures predominantly 110 or more, or systolic pressures of 
predominantly 200 or more.

3.  The veteran's service-connected fungal infection of the 
feet is symptomatic and productive of painful, dry, scaling 
skin; and intermittent pustules and ulcers on both feet, 
involving 7 percent of the entire body; the preponderance of 
the evidence is against fissures or acute infection, 
maceration of the skin between the toes, or involvement of an 
exposed area; however, the medical evidence also shows that 
the veteran's fungal infection of the feet necessitated 
systemic steroid therapy for a total duration of at least 6 
weeks during the past 12 months but not constant or near 
constant systemic therapy during that or any other 12 month 
period.

4.  The veteran's allergic rhinitis is manifested by 
subjective complaints of rhinorrhea, chronic nasal 
congestion, daily clear nasal discharge, and occasional 
sneezing with associated itchy nose and watery eyes; there 
also is December 2002 medical evidence of one small nasal 
polyp and one subsequent examination showed approximately 80 
to 90 percent obstruction of the nasal passages, but there is 
no medical evidence of complete obstruction on either side 
and, with June 2003 and September 2004 examinations failing 
to show a nasal growth, the preponderance of the evidence is 
against nasal polyps.
 
5.  The veteran's sinusitis is manifested by subjective 
complaints of intermittent sinus pressure, headaches 
accompanied by purulent nasal discharge, and nasal congestion 
with interference of breathing, along with objective evidence 
of one incapacitating episode of sinusitis per year requiring 
four weeks of antibiotic treatment; it is not productive of 
more than six non-incapacitating episodes of sinusitis per 
year characterized by headaches, pain, purulent discharge, 
and crusting.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
hypertensive cardiovascular disease have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.104, Diagnostic Codes 
7007, 7101 (2004).  

2.  The criteria for a 30 percent rating, but no more than 30 
percent, for a fungal infection of the feet have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.118, Diagnostic Code 
7806 (2004).  

3.  The criteria for a rating in excess of 10 percent for 
allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.7 (2004), 4.97, Diagnostic Code 6522 
(2004).  

4.  The criteria for a 10 percent rating for sinusitis, but 
no more than 10 percent, have been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.7, 4.97, Diagnostic Codes 6511, 6513 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), provides for, among 
other things, notice and assistance to claimants under 
certain circumstances.  Final rules to implement the 
provisions of the VCAA are codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a); see also 66 Fed. Reg. 
45,620 (August 29, 2001).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  66 Fed. Reg. at 45,629.  Accordingly, in 
general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c) (2004).  

The appellant filed his claim in September 2002.  Therefore 
compliance with the VCAA is required. 

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the January 2003 rating decision, the 
November 2003 Statement of the Case (SOC), and the January 
2005 Supplemental Statement of the Case (SSOC) adequately 
informed the veteran of the information and evidence needed 
to substantiate his claim.  The Board observes that the SOC 
informed the veteran of the implementing regulations, 
including that VA would assist him in obtaining government 
or private medical or employment records, provided that he 
sufficiently identified the records sought and submitted 
releases as necessary.  The Board finds that these documents 
show that the appellant was notified of the evidence needed 
to substantiate his claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

In this case, the RO provided notice to the claimant in 
October 2002 regarding what information and evidence must be 
submitted by the claimant, what information and evidence 
will be obtained by VA, and the need for the claimant to 
submit any evidence in his possession that pertains to the 
claim.  Thus, notice was given months prior to the initial 
rating decision in January 2003.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II, which replaced the 
opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004)). 

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining 
to your claim(s)."  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  In this case, the October 2002 letter from 
the RO provided to the appellant with the first three 
elements.  Although the letter does not contain the language 
of the fourth element, the RO not only requested evidence 
that it considered necessary, but also advised the claimant 
to "tell us about any additional information or evidence 
that you want us to try and get for you."  This language 
clearly conveys the content of the fourth element.  Thus, 
the failure to use the exact language of 38 C.F.R. § 
3.159(b)(1) with respect to this "fourth element" was 
harmless, non-prejudicial error, if error at all.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See generally Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
the case of the veteran's claim, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, in a recent opinion, VA General Counsel 
held that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  The VA 
afforded the veteran thorough VA medical examinations, which 
addressed the applicable rating criteria for hypertensive 
cardiovascular disease, fungus infection of the feet, 
allergic rhinitis, and sinusitis.  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, the VCAA does not apply).  The Board finds that the 
duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to 
his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard, supra; Mayfield, supra. 

FACTUAL BACKGROUND

VA outpatient notes indicate examination of the sinuses in 
January 2002 indicated the nasal mucosa were hyperemic and 
there were copious amounts of clear discharge.  ("Hyperemia:  
an increase of blood in a part; cf (compare) congestion.  
Called also engorgement."  Dorman's Illustrated Medical 
Dictionary, 29th Ed., W.B. Saunders, 2000).  The veteran 
complained of itching on both plantar feet and chronic nasal 
congestion in October 2002.  The veteran requested a refill 
of Clotrimazole because he had used more than the one tube 
prescribed.  On examination there was painful, dry, scaling 
skin on both feet.  

The veteran underwent a VA general medical examination in 
December 2002 to evaluate his service-connected disabilities.  
The claims file was not available for review.  Medical 
history was reviewed with the veteran and indicated the 
discovery and onset of hypertension with subsequent treatment 
and testing, the onset of allergic rhinitis and sinusitis 
with subsequent treatment, and the onset of fungal infection 
of both feet and self-treatment.  The veteran denied any 
testing for risk stratification of hypertensive 
cardiovascular disease other than an EKG (electrocardiogram) 
in 1983 and a nuclear medicine thallium stress test in 1997.  
He indicated that he does not monitor his blood pressure at 
home and he denied any history of myocardial infarction to 
his knowledge.  He takes one aspirin daily in addition to 
prescribed medications.  Regarding current complaints, the 
veteran reported he had no symptoms secondary to hypertension 
or cardiovascular disease.  He denied headaches, visual 
changes, angina, shortness of breath, fatigue, dizziness, 
lightheadedness, and syncope.  The veteran is able to engage 
in moderate recreational activities, which corresponded to 8 
METs.  Current complaints regarding allergic rhinitis and 
sinusitis were rhinorrhea, a clear nasal discharge, 
interference with breathing through his nose, and watery eyes 
daily.  Of sinusitis, the veteran complained of intermittent 
sinus pressure, headaches accompanied by purulent nasal 
discharge, and interference with breathing through his nose.  
The veteran complained of a current fungal infection with 
pruritis.  He stated that it has never been in remission.

Physical examination revealed a blood pressure of 142/92 
supine, 140/90 sitting, and 140/90 standing.  Examination of 
the nose revealed no nasal obstruction, purulent discharge, 
or crusting.  Nasal mucosa was hyperemic.  There was a clear 
nasal discharge.  The right maxillary sinus was tender to 
palpation.  Interpretation of an EKG indicated normal sinus 
rhythm, left axis deviation, T wave abnormality; consider 
lateral ischemia, inferior Q waves: abnormal EKG.  
Interpretation of a CT scan of the sinuses revealed prominent 
mucoperiosteal thickening involving the maxillary and 
ethmoidal cells bilaterally and a small polyp (1.5 
centimeters X 1.2 centimeters).

Records from El Paso Ears, Nose, and Throat Associates, P.A. 
show the veteran sought treatment in June 2003 for nasal 
congestion, worse on the right side.  Physical examination 
indicated the veteran had a septal deviation toward the 
right.  Flexible scope showed pus in the nose.  
Interpretation of a CT scan confirmed this with inflammatory 
tissue in the ethmoid bulla and maxillary sinus.  The veteran 
was also seen in July for the same complaint and for trouble 
breathing.  The CT scan was interpreted to show significant 
clearing of inflammatory sinus disease since the last 
examination with a small amount of mucoperiosteal thickening 
in the right sphenoid sinus.

VA outpatient records show a cardiology note in September 
2003 that indicates the veteran was completely asymptomatic 
with no angina.  The findings were thought to probably be 
consistent with left ventricular hypertrophy or silent 
ischemia.  The clinician discussed heart catherization with 
the veteran, but the veteran was not interested.  The 
pertinent impression was probable silent ischemia.  Blood 
pressure was also noted to be elevated at 154/85.  In June 
2004 the veteran complained of pustules and scaling on the 
soles of his feet.  A tissue examination was done.  On 
another occasion in June the veteran reported he gets 
pustules on his feet that break open and leave scaling.  On 
examination the veteran had ulcers on his right and left feet 
measured in millimeters.  The clinician noted that he thought 
the veteran needs systemic treatment given the involvement of 
the nails and feet.  Physical examination of the feet in July 
showed macules and papules on the sole of the feet and 
"scaling for x years."  There was no pus, vesicles, or 
bullae.  A lesion was located that was tender.  It was not 
exudative and emitted no heat.  The veteran sought treatment 
for a painful lesion on the plantar right foot in August.  On 
examination a callus was found on the right foot.  A 
cardiology note in September showed elevated blood pressure 
at 150/80.  The clinician considered the veteran clinically 
stable, but advised him to take his medication twice a day 
instead of once a day.

The veteran underwent a VA physical examination in September 
2004.  The examiner reviewed the claims file and the veteran 
reported his current symptoms of hypertensive cardiovascular 
disease included occasional shortness of breath.  The veteran 
stated that he is able to walk inside and around his home or 
walk a block or two at a slow pace or more rapidly with no 
problem, and he can walk up a flight of stairs or up a hill.  
He can do light work at home, such as dusting and washing 
dishes, and can also do heavy work, such as lifting 
furniture.   The veteran also disclosed that he still plays 
18 holes of golf once a week.  The examiner stated the 
veteran has 10 METs.  

Regarding the fungus of the feet, the veteran reported that 
he has mild daily itching, some redness of the skin, and some 
dryness of the feet.  He stated he uses over-the-counter 
creams and has also been prescribed some Clotrimazole cream 
twice a day. The veteran reported that he had been taking a 
Lamisil tablet once daily over the two months preceding the 
examination and he also uses Eucerin cream on his feet every 
day.  He stated his symptoms of allergic rhinitis/sinusitis 
occur all year round and include interference with breathing 
through both nostrils of his nose, but the right side is 
worse.  He indicated that it is also worse at night, when 
obstruction of his nose results in shortness of breath and 
the need to breathe through his mouth.  The veteran denied 
having purulent discharge, but reported he has frequent nasal 
congestion with associated white mucous discharge on a daily 
basis.  He denied ever having acute episodes of sinus 
infection.  He complained that he always has to clear his 
nose because of chronic nasal congestion.  He occasionally 
has watery eyes and sneezing during dusty season with an 
itchy nose.

The blood pressures upon the September 2004 VA examination 
were recorded as  135/75 sitting, 140/80 standing, and 145/80 
lying down.  Physical examination of the nose indicated nasal 
mucosa hyperemic and swollen with some white nasal mucoid 
discharge associated hypertrophic turbinate.  There was 
approximately 80 percent obstruction of the right naris and 
approximately 90 percent obstruction with the left naris, 
associated with very large engorged turbinate.  There was 
some tenderness to palpation in both paranasal sinus areas, 
but there was no tenderness to palpation in the frontal sinus 
area.  Examination of the right foot revealed dry skin on the 
plantar surface with no skin peeling or evidence of crusting 
of the skin.  Between the toes there was no evidence of 
fungus infection.  Examination of the left foot indicated 
dryness of the skin on the plantar surface of the foot with 
no evidence of fissures or acute infection of the foot due to 
tinea pedis and no maceration of the skin between the toes of 
the feet.  The examiner indicated that the extent of the 
involvement was 3 percent on the left foot and 3 percent on 
the right foot, with the extent of all body involvement being 
7 percent.  There was no  exposed skin involvement.  The 
examiner concluded that there was no functional impairment 
due to fungus infection of the feet.

LAW AND REGULATIONS

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the current level of disability.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §4.1 (2004).  To determine the current level of 
impairment, the disability must be evaluated in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2 (2004).  The determination of 
whether an increased evaluation is warranted is based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In every instance where the schedule 
does not provide a 0 percent evaluation for a diagnostic 
code, a 0 percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2004).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the 
claim is denied; if the evidence is in support of the claim, 
it is allowed.  Id.  

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  
38 C.F.R. § 3.321 (2004).  

The veteran's hypertensive cardiovascular disease has been 
evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7007 
(hypertensive heart disease), as 30 percent disabling.  

Under Diagnostic Code 7007 (hypertensive heart disease, a 30 
percent evaluation is warranted when a workload of greater 
than 5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or x-ray.  
When there is more than one episode of congestive heart 
failure in the past year, or; workload of greater than 3 METs 
but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent, a 
60 percent evaluation is warranted.  A 100 percent evaluation 
is assigned for chronic congestive heart failure, or; 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 7007 (2004).

Under Diagnostic Code 7101 (hypertensive vascular disease) a 
40 percent evaluation is warranted when diastolic pressure is 
predominately 120 or more.  An evaluation of 60 percent is 
assigned when diastolic pressure is predominately 130 or 
more.  38 C.F.R. § 7101 (2004).

The veteran's fungus infection of the feet was formerly 
evaluated under Diagnostic Code 7806 (Eczema) (effective 
prior to August 30, 2002).  The veteran filed his claim for 
an increased rating in September 2002 after a change had been 
made to the rating schedule.  Consequently, the provisions of 
the rating schedule effective August 30, 2002, apply to his 
claim.  Since the predominant disability from service-
connected fungus infection of the feet is dermatitis (as 
opposed to scars or disfigurement of the head, face, or 
neck), Diagnostic Code 7806 is for application.  Under the 
applicable rating criteria, when the disorder covers less 
than 5 percent of the entire body or less than 5 percent of 
exposed areas are affected, and no more than topical therapy 
is required during the past 12-month period, a noncompensable 
rating is assigned.  A 10 percent rating is assigned when at 
least 5 percent, but less than 20 percent of the entire body 
is covered; or at least 5 percent, but less than 20 percent 
of exposed areas are affected; or intermittent systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs, are required for a total duration of less than six 
weeks during the past 12-month period.  A 30 percent rating 
is warranted for dermatitis or eczema, affecting 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas, or for dermatitis or eczema that requires systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs, for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
disability rating is assigned for dermatitis or eczema, 
affecting more than 40 percent of the entire body or more 
than 40 percent of exposed areas, or for dermatitis or eczema 
that required constant or near-constant systemic therapy, 
such as corticosteroids or other immunosuppressive drugs, 
during the past 12-month period. 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2004).  

Diagnostic Code 6522 provides a 10 percent evaluation for 
allergic or vasomotor rhinitis without polyps, but with 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side.  A 30 percent 
evaluation is assigned for allergic or vasomotor rhinitis 
with polyps.

The Board notes that the same criteria apply for the 
evaluation of pansinusitis, ethmoid, frontal, maxillary, and 
sphenoid sinusitis.  38 C.F.R. § 4.97, Diagnostic Codes 6510, 
6511, 6512, 6513 and 6514 (2004).  

A noncompensable evaluation is warranted when sinusitis is 
detected by X-ray only.  A 10 percent evaluation is warranted 
for one or two incapacitating episodes of sinusitis per year 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or three to six non-incapacitating episodes of 
sinusitis per year characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent evaluation is 
required when there are three or more incapacitating episodes 
of sinusitis per year requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or more than six non-
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting.  A 50 
percent evaluation is warranted following radical surgery 
with chronic osteomyelitis, or near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  A note following this section provides that an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97, 
Diagnostic Codes 6510-6514 (2004).

ANALYSIS

Hypertensive Cardiovascular Disease

A review of the evidence in this matter indicates that a 
rating in excess of 30 percent for hypertensive 
cardiovascular disease is not warranted at this time.  The 
veteran's only apparent relevant symptom is occasional 
shortness of breath.  He also reports that he regularly 
engages in moderate recreational activities, such as golf, 
and is able to do many light and heavy-duty tasks around the 
home.  Objective evidence fails to establish any episodes of 
congestive heart failure or a diagnosis of left ventricular 
dysfunction.  Medical evidence established that the veteran's 
workload was 8 METs in December 2002 and 10 METs in September 
2004, which  exceeds the workload required to meet the 
criteria for a rating in excess of 10 percent under Code 7007 
(from 5 to 7 METs).  The preponderance of the medical 
evidence is against a finding of episodes of congestive heart 
failure, left ventricular dysfunction, or cardiac hypertrophy 
or dilatation on electrocardiogram, echocardiogram or X-ray.  
The Board notes that left ventricular hypertrophy versus 
silent ischemia was suspected in September 2003 but the 
veteran refused to undergo cardiac cauterization and the 
final impression was silent ischemia, which is not a criteria 
for a higher rating.  

As to the veteran's hypertension, a review of the record 
indicates that his diastolic pressure ranged from 75 to 92 
and his systolic pressure ranged between 135 and 154.  To 
meet the criteria for a 20 percent evaluation, a diastolic 
pressure of 110 or more must predominate, or a systolic 
pressure of 200 or more must predominate.  In this case, the 
veteran's blood pressures fall well short of what is required 
for a rating in excess of 10 percent under Code 7101.  Thus, 
while a separate evaluation for hypertension may be 
considered due to different criteria used for rating 
hypertension and hypertensive heart disease (see Esteban v. 
Brown, 6 Vet. App. 259 (1994); VAOPCPREC 23-97), in this case 
the veteran's current 30 percent rating takes into account 
the degree of disability due to hypertensive heart disease 
and hypertension that is shown.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.  The Board considered 
the application of reasonable doubt in the evaluation of the 
veteran's hypertensive cardiovascular disease.  However, as 
the preponderance of the evidence is against a rating in 
excess 30 percent for hypertensive cardiovascular disease, 
the benefit of the doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 
supra; Alemany, supra; Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).

Fungus Infection of the Feet

The evidence pertaining to service-connected fungus infection 
of the feet indicates an increased rating from zero to 30 
percent is appropriate.  To warrant a 10 percent evaluation 
under Diagnostic Code 7806, the criteria may be met in one of 
three ways: (1) through the percentage of the entire body 
affected, or (2) the percentage of exposed areas affected, or 
(3) through requiring intermittent systemic therapy for a 
total duration of less than six weeks over the preceding 12 
month-period.  The December 2004 examiner stated that the 
veteran's fungus infection of the feet affected 7 percent of 
his entire body, which falls squarely within the criteria for 
a 10 percent rating.  

The next higher rating of 30 percent requires evidence of 
exposure from 20% to 40% of the entire body or 20% to 40% of 
exposed areas affected; or the need for systemic therapy such 
as corticosteroids or other immunosuppressive drugs for a 
total duration of six weeks or more, but not constantly, 
during the past 12-month period.  Id.  While the 2004 VA 
examination demonstrated less than the required body 
percentage and exposed area percentage for a 30 percent 
rating, a June 2004 VA outpatient entry includes a 
clinician's opinion that the veteran needed systemic 
treatment, given the involvement of the nails and feet, and 
prescribed Lamisil, an oral or systemic medication, which the 
veteran was apparently still on when he underwent the VA 
examination in September 2004.  A topical lotion, Lac Hydrin 
AAA, (versus systemic treatment) was prescribed for the feet 
following the latter examination.  Thus, it is apparent that 
the veteran's fungal infection of the feet necessitated 
systemic steroid therapy for a total duration of at least 6 
weeks during the past 12 months.  Thus, an increased rating 
to 30 percent is warranted.

Since there is no medical evidence of exposure to more than 
40% of the entire body or more than 40% of exposed areas 
affected; or the need for constant or near-constant (emphasis 
added) systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period, or 
any other 12 month period, a rating in excess of 30 percent 
is not warranted for the veteran's fungal infection of the 
feet.  Id.

Allergic Rhinitis

The Board observes initially that the rating criteria for 
sinusitis and allergic rhinitis differ.  Consequently, the 
Board is of the opinion that these two disabilities warrant 
separate evaluations.  38 C.F.R. § 4.14; Esteban, supra.  The 
evidence pertaining to allergic rhinitis does not support a 
rating in excess of 10 percent.  The Board considered the 
veteran's subjective complaints of frequent nasal congestion 
with associated daily white mucous discharge, sneezing during 
dusty season with associated watery eyes and an itchy nose.  
The objective evidence, however, does not show total 
obstruction of either nasal passage.  Interpretation of a CT 
scan in December 2002 indicated a single polyp that was 
described as small (1.5 cm X 1.2 cm).  However, subsequent 
clinical evaluations in June 2002 (private) and September 
2004 (VA), were negative for any nasal polyps.  38 C.F.R. 
§ 4.7.

The Board finds that the veteran's allergic rhinitis is 
manifested by subjective complaints of rhinorrhea, chronic 
nasal congestion, daily clear nasal discharge and occasional 
sneezing with associated itchy nose and watery eyes.  There 
is also December 2002 medical evidence of one small nasal 
polyp and a subsequent clinical examination showed 
approximately 80 to 90 percent obstruction of the nasal 
passages.  However, there is no medical evidence of  complete 
obstruction of either nasal passage and, with June 2003 and 
September 2004 examinations failing to show a nasal polyp, 
the preponderance of the evidence is against nasal polyps.

As the preponderance of the evidence is against a rating in 
excess 10 percent for rhinitis, the benefit of the doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert, supra; Alemany, supra; Ortiz, 
supra.

Sinusitis

The evidence pertaining to sinusitis indicates that an 
increased rating from zero to 10 percent is warranted under 
either Diagnostic Code 6511 (Chronic ethmoid sinusitis) or 
6513 (Chronic maxillary sinusitis).  As noted earlier, the 
same general rating formula applies for each type of 
sinusitis.  38 C.F.R. § 4.97, Diagnostic Codes 6510-6514.  
Private treatment records indicate that the veteran had an 
acute episode of sinusitis beginning in June 2003.  Pus was 
seen by flexible scope and the clinician prescribed 
antibiotics (Augmentin XR) for 28 days, i.e. four weeks.  As 
such, the evidence shows that the criteria for a 10 percent 
evaluation have been met.  The medical evidence does not show 
any additional incapacitating episodes of sinusitis in the 12 
months that followed, nor does it substantiate more than six 
non-incapacitating episodes of sinusitis per year.  
Accordingly, the Board finds that the veteran's service-
connected sinusitis warrants a 10 percent evaluation, but no 
greater.

Extraschedular Rating

The  Board finds that the evidence presents no record of 
extraordinary factors, such as the service-connected 
hypertensive cardiovascular disease, fungus infection of the 
feet, allergic rhinitis, or sinusitis has markedly interfered 
with the veteran's employment or required frequent 
hospitalizations.  In the absence of such factors, the Board 
is not required to discuss any further the possible 
application of 38 C.F.R. § 3.321(b)(1) for any of these 
disabilities.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).
ORDER

A rating in excess of 30 percent for hypertensive 
cardiovascular disease is denied.

A 30 percent evaluation for fungus infection of the feet is 
granted, subject to the rules and regulations governing the 
payment of monetary benefits.

An increased evaluation for allergic rhinitis is denied.

A 10 percent evaluation for sinusitis is granted, subject to 
the rules and regulations governing the payment of monetary 
benefits.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


